           Case 1:21-cv-00053-NONE-EPG Document 3 Filed 01/15/21 Page 1 of 5



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   EJ MCELROY,                                   Case No. 1:21-cv-00053-EPG (PC)
10                 Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
                                                   RECOMMENDING THAT PLAINTIFF
11         v.                                      BE REQUIRED TO PAY THE $402.00
                                                   FILING FEE IN FULL
12   S. GATES, et al.,
                                                   OBJECTIONS, IF ANY, DUE WITHIN
13                Defendants.                      FOURTEEN (14) DAYS
14                                                 ORDER DIRECTING CLERK TO
                                                   ASSIGN DISTRICT JUDGE
15

16   I.     BACKGROUND
17          EJ McElroy (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
18   action. Plaintiff filed the complaint commencing this action on January 14, 2021. (ECF No.
19   1). Plaintiff did not pay the filing fee or file an application to proceed in forma pauperis.
20          As the Court finds that Plaintiff had at least three “strikes” prior to filing the action and
21   that Plaintiff was not in imminent danger of serious physical injury at the time he filed the
22   action, the Court will recommend that Plaintiff be required to pay the $402 filing fee in full if
23   he wants to proceed with the action.
24   II.    THREE-STRIKES PROVISION OF 28 U.S.C. § 1915(g)
25          28 U.S.C. § 1915 governs proceedings in forma pauperis. Section 1915(g) provides
26   that “[i]n no event shall a prisoner bring a civil action … under this section if the prisoner has,
27   on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action
28   or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

                                                      1
            Case 1:21-cv-00053-NONE-EPG Document 3 Filed 01/15/21 Page 2 of 5



 1   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is
 2   under imminent danger of serious physical injury.”
 3           In determining whether a case counts as a “strike,” “the reviewing court looks to the
 4   dismissing court’s action and the reasons underlying it…. This means that the procedural
 5   mechanism or Rule by which the dismissal is accomplished, while informative, is not
 6   dispositive.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013) (internal citation omitted).
 7   See also O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008) (“no ‘particular formalities are
 8   necessary for an order that serves as the basis of [an involuntary] dismissal.’”) (quoting Yourish
 9   v. Cal. Amplifier, 191 F.3d 983, 986-87 (9th Cir. 1999)) (alteration in original).
10   III.    ANALYSIS
11                a. Strikes
12           Plaintiff initiated this action on January 14, 2021. (ECF No. 1). The Court finds that,
13   prior to this date, Plaintiff had at least three cases dismissed that count as “strikes.”
14           The Court takes judicial notice of the following cases, each of which counts as a
15   “strike”:
16           (1) McElroy v. Gebbmedin, No. 1:08-cv-0124-LJO-GSA (E.D. Cal. Dec. 11, 2008)
17                (order dismissing action for failure to state a claim);
18           (2) McElroy v. Schultz, No. 1:08-cv-0179-OWW-MJS (E.D. Cal. Apr. 30, 2010) (order
19                dismissing action for failure to state a claim);
20           (3) McElroy v. CDC, 2:08-cv-0733-HWG (E.D. Cal. June 3, 2009) (order dismissing
21                action for failure to state a claim); and
22           (4) McElroy v. Ground, No. 1:13-cv-483-MJS (E.D. Cal. Nov. 1, 2013) (order
23                dismissing action for failure to state a claim).1
24           The Court also notes that Plaintiff has been found on multiple occasions to have
25   incurred three or more strikes. See, e.g., McElroy v. Turner, No. 2:12-cv-1182-CMK (E.D. Cal.
26

27
                      1
                         Some actions were filed by Latwahn McElroy. However, that McElroy has the same CDCR
28   number as Plaintiff here. Moreover, the caption in case number 2:18-cv-00455-TLN-EFB in this district, which
     found Plaintiff had accrued three strikes, notes that Plaintiff Latwahn McElroy is also known as E.J. McElroy.

                                                             2
           Case 1:21-cv-00053-NONE-EPG Document 3 Filed 01/15/21 Page 3 of 5



 1   Aug. 13, 2012) (order designating plaintiff a three strikes litigant pursuant to § 1915(g));
 2   McElroy v. CDCR,No. 2:17-cv-0485-WBS-CKD (P) (E.D. Cal. Apr. 27, 2017) (same and
 3   denying motion to proceed in forma pauperis); McElroy v. CHCF, No. 2:18-cv-00455-TLN-
 4   EFB (E.D. Cal. Sept. 4, 2019) (dismissing action after finding plaintiff accrued three strikes
 5   and had not paid filing fee).
 6           Based on the foregoing, the Court finds that Plaintiff had at least three “strikes” prior to
 7   filing this action.
 8               b. Imminent Danger
 9           As Plaintiff had at least three “strikes” prior to filing this action, Plaintiff is precluded
10   from proceeding in forma pauperis unless Plaintiff was, at the time the complaint was filed, in
11   imminent danger of serious physical injury. The availability of the imminent danger exception
12   “turns on the conditions a prisoner faced at the time the complaint was filed, not at some earlier
13   or later time.” Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007). “Imminent danger
14   of serious physical injury must be a real, present threat, not merely speculative or
15   hypothetical.” Blackman v. Mjening, 2016 WL 5815905, at *1 (E.D. Cal. Oct. 4, 2016). To
16   meet his burden under § 1915(g), Plaintiff must provide “specific fact allegations of ongoing
17   serious physical injury, or a pattern of misconduct evidencing the likelihood of imminent
18   serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “[V]ague
19   and utterly conclusory assertions” of imminent danger are insufficient. White v. Colorado, 157
20   F.3d 1226, 1231-32 (10th Cir. 1998). See also Martin, 319 F.3d at 1050 (“[C]onclusory
21   assertions” are “insufficient to invoke the exception to § 1915(g)….”). The “imminent danger”
22   exception is available “for genuine emergencies,” where “time is pressing” and “a threat … is
23   real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).
24           Additionally, “the complaint of a three-strikes litigant must reveal a nexus between the
25   imminent danger it alleges and the claims it asserts, in order for the litigant to qualify for the
26   ‘imminent danger’ exception of § 1915(g). In deciding whether such a nexus exists, we will
27   consider (1) whether the imminent danger of serious physical injury that a three-strikes litigant
28   alleges is fairly traceable to unlawful conduct asserted in the complaint and (2) whether a

                                                        3
           Case 1:21-cv-00053-NONE-EPG Document 3 Filed 01/15/21 Page 4 of 5



 1   favorable judicial outcome would redress that injury. The three-strikes litigant must meet both
 2   requirements in order to proceed [in forma pauperis].” Stine v. Fed. Bureau of Prisons, 2015
 3   WL 5255377, at *3 (E.D. Cal. Sept. 9, 2015) (quoting Pettus v. Morgenthau, 554 F.3d 293,
 4   298-99 (2d Cir. 2009)).
 5             Because Plaintiff is pro se, in making the imminent danger determination the Court
 6   must liberally construe Plaintiff’s allegations. Andrews, 493 F.3d at 1055 (9th Cir. 2007).
 7             Plaintiff’s complaint is disorganized, at times difficult to understand, and appears to
 8   relate to the due process he received in connection with a disability complaint. It also
 9   references threats to charge Plaintiff with some criminal offense, and false reports. Plaintiff
10   also refers repeatedly to a “flood gate” and pressurizers. Given the lack of clarity, the fact that
11   many of the allegations concern due process and potential criminal adjudications, and the lack
12   of clear allegations concerning physical injury to Plaintiff, the Court finds that Plaintiff has not
13   alleged he is in imminent danger of serious physical injury.
14             As Plaintiff is a “three-striker” and does not appear to have been in imminent danger
15   when he filed this action, the Court will recommend that Plaintiff be required to pay the $402
16   filing fee in full if he wants to proceed with the action.
17   IV.       CONCLUSION, RECOMMENDATIONS, AND ORDER
18             The Court finds that under § 1915(g) Plaintiff may not proceed in forma pauperis in this
19   action.
20             Accordingly, it is HEREBY RECOMMENDED that:
21             1. Pursuant to 28 U.S.C. § 1915(g), Plaintiff not be allowed proceed in forma pauperis
22                in this action; and
23             2. Plaintiff be directed to pay the $402.00 filing fee in full if he wants to proceed with
24                this action.
25             These findings and recommendations will be submitted to the United States district
26   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
27   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
28   file written objections with the Court. The document should be captioned “Objections to

                                                        4
           Case 1:21-cv-00053-NONE-EPG Document 3 Filed 01/15/21 Page 5 of 5



 1   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 2   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 3   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 4   (9th Cir. 1991)).
 5          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
 6   judge to this case.
 7
     IT IS SO ORDERED.
 8

 9
        Dated:     January 14, 2021                           /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    5
